Case 19-00487-NGH         Doc 53     Filed 02/02/21 Entered 02/02/21 17:51:45             Desc Main
                                    Document      Page 1 of 3



Kathleen A. McCallister
Chapter 13 Trustee
P.O. Box 1150
Meridian, ID 83680
(208) 922-5100 - Telephone
(208) 922-5599 - Facsimile
kam@kam13trustee.com

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO


IN RE:                                                  CHAPTER 13

Rhonda Marie McCoy                                      CASE NO. 19-00487-NGH
William Joseph McCoy,

                      Debtor(s)


  Notice of Motion to Modify the Confirmed Plan and Opportunity to Object and for a
                                       Hearing

No Objection. The Court may consider this request for an order without further notice or
hearing unless a party in interest files an objection within twenty-one [21] days of the date of
service of this notice.

If an objection is not filed within the time permitted, the Court may consider that there is no
opposition to the granting of the requested relief and may grant the relief without further
notice or hearing.

Objection. Any objection shall set out the legal and/or factual basis for the objection. A
copy of the objection shall be served on the movant.

Hearing on Objection. The objecting party shall also contact the court’s calendar clerk to
schedule a hearing on the objection and file a separate notice of hearing.

              TRUSTEE’S MOTION TO MODIFY THE CONFIRMED PLAN


        NOW COMES Kathleen A. McCallister, the standing Chapter 13 Trustee for
United States Bankruptcy Court for the District of Idaho, and as for her Motion to Modify the
Confirmed Plan states as follows:
Case 19-00487-NGH        Doc 53     Filed 02/02/21 Entered 02/02/21 17:51:45             Desc Main
                                   Document      Page 2 of 3



        1. The Debtors filed for Chapter 13 relief on May 2, 2019. The confirmed plan does not
pay unsecured creditors 100% of their allowed clams.
        2. The confirmed plan provided to pay Santander (nka Wollemi Acquisitions, LLC) a
secured claim in the amount of $16296.33 at 4% interest over the term of the plan secured by an
interest in Debtors’ 2015 Kia Optima and an unsecured claim on the balance owed to them in the
amount of $247.99. Santander was under secured.
        3. The 2015 Kia Optima was totaled in an automobile accident which occurred around
December 2020. Prior to being notified of the accident, trustee paid Santander/Wollemi
$4820.91 on the secured portion of the claim plus interest. The balance due to said creditor is the
sum of $11475.42 plus interest of $114.75 through February 2021 plus an unsecured portion of
$247.99 for a total claim of $11838.16 through February 2021.
        4. As a result of the accident Geico determined that the 2015 Kia Optima was a total loss
and turned over the proceeds of $13564.04 to the Trustee for payment on the claim. Trustee
contends that it will take the sum of $13,153.51 to pay off the claim of Wollemi with trustee’s
fees.
        5. Trustee desires that the plan be modified to allow her to pay off the claim of Wollemi,
formerly Santander, from the insurance funds that they were entitled to receive pursuant to non-
bankruptcy law, that the plan be modified such that the sum of $13,153.51 received from Geico
be paid into the plan in addition to the plan payments, and that the balance of the funds paid to
Trustee in the amount of $410.53 be applied to debtors’ plan payments.
        6. There is no negative impact to any unsecured creditors as a result of the proposed
modification.
        WHEREFORE, the Trustee respectfully requests that the plan be modified to allow her to
pay off the claim of Wollemi, formerly Santander, from the insurance funds, that the plan be
modified such that the sum of $13,153.51 received from Geico be paid into the plan in addition
to the plan payments, and that the balance of the funds paid to Trustee by Geico in the amount of
$410.53 be applied to debtors’ plan payments.


        DATED: February 2, 2021

                                                       /s/ Kathleen A. McCallister
                                                      Kathleen A. McCallister, Trustee
Case 19-00487-NGH       Doc 53     Filed 02/02/21 Entered 02/02/21 17:51:45        Desc Main
                                  Document      Page 3 of 3




                                CERTIFICATE OF SERVICE

        I, HEREBY CERTIFY that on February 2, 2021, I filed the foregoing electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Office of the U.S. Trustee
ustp.region18.bs.ecf@usdoj.gov

Hyrum M Zeyer
Attorney at Law
hyrum@petersonzeyerlaw.com

      AND I FURTHER CERTIFY that on such date I served the foregoing on the following
non CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

Rhonda Marie McCoy
William Joseph McCoy
POB 729
Kuna, ID 83634


Wollemi Acquisitions, LLC
by AIS Portfolio Services, LP as agent
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118



                                                      /s/ Kathleen A. McCallister
                                                     Kathleen A. McCallister, Trustee
